Exhibit 1 XOMA and Takeda Expand Collaboration BERKELEY, Calif. and Osaka, Japan, Feb 10, 2009 XOMA Ltd. (Nasdaq:XOMA) and Takeda Pharmaceutical Company Limited (TSE4502:Takeda) announced today they have expanded their existing collaboration to provide Takeda with access to multiple antibody technologies, including a suite of research and development technologies and integrated information and data management systems.XOMA will receive a $29 million expansion fee and may receive potential milestones and royalties on antibody products.XOMA may incur an estimated $7.5 million for taxes and other costs related to the expanded collaboration. “This collaboration expansion is intended to help accelerate Takeda’s corporate goal of building a world class, highly competitive antibody product pipeline by augmenting its already significant in-house capabilities located in San Francisco and Osaka.” said Shigenori Ohkawa, PhD, General Manager of Pharmaceutical Research Division of Takeda. “With the antibody technologies of XOMA, we will further complement our antibody research activities for the creation of new drugs.” “We are pleased to expand an already successful collaboration with Takeda”, said Steven Engle, Chairman and Chief Executive Officer of XOMA. “Antibodies are playing an increasingly important role in the future of patient-care.Innovation in antibody technology is accelerating to meet this need.This expansion is evidence of XOMA’s leadership in the field of antibody discovery and development.” ### About the Takeda and XOMA collaboration In November 2006, XOMA and Takeda initiated a collaboration in which XOMA is using its extensive collection of antibody phage display libraries and antibody optimization technologies to discover therapeutic antibodies in multiple therapeutic areas. XOMA activities may also include preclinical studies to support regulatory filings, cell line and process development, and production of antibodies for initial clinical trials. Takeda will be responsible for clinical trials and commercialization of drugs after IND submission, and has manufacturing rights once a product enters into phase 2 clinical trials. The collaboration calls for Takeda to make up-front and milestone payments to XOMA, fund XOMA's R&D activities including manufacturing of the antibodies for preclinical and early clinical supplies, and pay royalties to XOMA on sales of products resulting from the collaboration. In February 2007, the collaboration was expanded to increase the number of potential therapeutic antibody programs. About XOMA XOMA discovers, develops and manufactures therapeutic antibody and other agents designed to treat inflammatory, autoimmune, infectious and cancerous diseases.
